          Case 2:20-cv-02459-JCJ Document 1 Filed 05/26/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LARRY G. PHILPOT,                                    §
                                                      §
        Plaintiff                                     §
                                                      §
 V.                                                   §          Civil Action No.
                                                      §
 FUTUREHEALTH, INC., and ROBERT                       §
 KALL d/b/a OPEDNEWS                                  §
                                                      §
        Defendants.                                   §



             PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND


       Plaintiff Larry G. Philpot (“Philpot” or “Plaintiff”) files this Original Complaint and Jury

Demand against Defendants Futurehealth, Inc. (“Futurehealth”) and Robert Kall d/b/a OpEdNews

(“Kall”) (collectively, “Defendants”) on personal knowledge as to all facts regarding himself and

on information and belief as to all other matters, as follows:

                                                 I.

                                PRELIMINARY STATEMENT

       A professional photographer’s ability to envision, and then immediately capture the entire

scene—including non-visuals such as emotions—is what differentiates their photographs from an

amateur’s photographs. These works extend well beyond the four corners of the photograph to

evoke sentiments within the viewer so that the viewer is forever a part of the moment captured in

time. For concert photographers, the odds are almost always against them—the musicians are

constantly moving, the lighting is usually dark and typically changing, and it is practically

impossible to secure a good vantage point. But every now and then, a photographer captures a

great shot, the kind of iconic shot that makes the viewer forever a part of that very moment in time.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 1
            Case 2:20-cv-02459-JCJ Document 1 Filed 05/26/20 Page 2 of 11




       Larry Philpot, an experienced freelance photographer, has honed the art of capturing these

rare moments in time. Philpot created a photograph of Tom Petty during a concert. This

photograph is the type of awe-inspiring work that launches a successful photography career.

Recognizing this, Philpot offered the photograph under a Creative Commons license, permitting

members of the public to use the photograph provided that it is properly attributed to Philpot. In

doing so, Philpot carefully marketed his sought-after product while still protecting the quality and

his rights in his work.

       Defendants Futurehealth and Kall copied and posted Philpot’s photograph of Tom Petty

onto their website as their own, thereby infringing on Philpot’s copyrighted work. In freelance

photography, the reputation and licensing revenue guarded by copyright law are a photographer’s

sole means to support their career. Futurehealth and Kall stole both of those from Philpot. Larry

Philpot brings this action to protect not just his rights under copyright law, but also his photography

business.

                                                 II.

                                             PARTIES

A. Plaintiff

       1.      Plaintiff Larry G. Philpot is a citizen and resident of the State of Indiana. Philpot

is a renowned freelance professional photographer who specializes in photographing concerts and

musical performances across the United States.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                  PAGE 2
             Case 2:20-cv-02459-JCJ Document 1 Filed 05/26/20 Page 3 of 11




B. Defendant

        2.          Defendant Futurehealth, Inc. is a Pennsylvania corporation with its principal place

of business in Pennsylvania and resides in Bucks County. Futurehealth may be served at its

registered office at 6273 Kindred Street, Philadelphia, Pennsylvania 19149.

        3.          Defendant Robert Kall d/b/a OpEdNews is a Pennsylvania citizen who may be

served at 211 N. Sycamore Street, Newtown, Pennsylvania 18940 or wherever he may be found.

                                                    III.

                                     JURISDICTION AND VENUE

        4.          This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because this civil action presents a federal question as Plaintiff presents a civil claim arising

under the Constitution, laws, or treaties of the United States.

        5.          This Court also has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1338(a) because this civil action arises under an Act of Congress relating to copyrights, namely

the Copyright Act of the United States, 17 U.S.C. § 101, et seq.

        6.          This Court has personal jurisdiction over Defendants Futurehealth, Inc. and Robert

Kall d/b/a OpEdNews because they conduct business and reside in the State of Pennsylvania.

        7.          Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400(a)

because Defendants Futurehealth, Inc. and Robert Kall d/b/a OpEdNews reside and may be found

in this District.

                                                    IV.

                                       FACTUAL BACKGROUND

A. The Highly Competitive World of Freelance Concert Photography

        8.          To say that concert photography is a tough business is a severe understatement. It

requires artistic skills, business skills, and interpersonal skills. Before having the opportunity to


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                     PAGE 3
            Case 2:20-cv-02459-JCJ Document 1 Filed 05/26/20 Page 4 of 11




even take a photo, concert photographers must invest in expensive equipment and negotiate to

obtain access to the concert stage. At the concert, they must battle all the variables that arise from

an uncontrolled setting—a rowdy crowd, horrible lighting that is always changing, and musicians

constantly moving. Not to mention, it is really loud. As a result, despite all of their efforts and

hard work, concert photographers often take photographs that are entirely unusable, where the rock

stars appear as blurs and washy blobs.

       9.      Financially, concert photography can be a high-risk business venture. Freelance

concert photographers earn money when they license or sell their work product and from

photography engagements. If the photographs are unusable, which is often the case, or simply

aren’t good, then the photographers do not receive any type of payment and are unable to expand

their portfolio—which is necessary to obtain additional business.

       10.     And, in today’s technological age where anyone with a smart phone can take

pictures at concerts, concert photography is becoming significantly more competitive, making it

even more imperative to capture the perfect shot. Because that is all that there is demand for—a

few once-in-a-lifetime shots for each star. It doesn’t matter if a concert photographer takes 100

good shots of a star at a concert—an article about Tom Petty, for example, only needs one picture

of Tom Petty—the best one.

       11.     In such a cutthroat environment, it is essential that concert photographers receive

the compensation and credit to which they are entitled, but also need to advance their business.

       12.     Each and every instance where a photographer does not receive proper attribution,

or his work is misattributed, decreases the value of that photograph and the overall value of the

photographer’s portfolio.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 PAGE 4
          Case 2:20-cv-02459-JCJ Document 1 Filed 05/26/20 Page 5 of 11




B. Larry Philpot: A Professional Concert Photographer

       13.     Larry Philpot is a renowned freelance photographer who specializes in taking

photographs of musicians at concerts and other performances. Philpot has distinguished himself

from amateur photographers by creating a highly coveted portfolio that demands legal protection

to preserve its standard.

       14.     He has spent years perfecting his craft, and his photography business includes

licensing his works and photography engagements.

       15.     Philpot is known for the unparalleled quality of his work. He employs photography

techniques that involve precise angles, timing, assessment of light, and other creative approaches

that he has worked tirelessly to develop. At a concert, Philpot has the uncanny ability of

connecting with the artist from the crowd. In addition, to ensure the highest quality photographs,

Philpot uses state of the art equipment. He has invested tens of thousands of dollars in equipment.

       16.     He has established a strong reputation for himself and his work, and due to his

professional reputation, he often obtains privileged access to take photographs of musical

performers at concerts. Indeed, there are over one hundred instances where Philpot has received

press credentials.

       17.     There is an extensive market and a demand for Philpot’s photos that includes, but

is not limited to, the musicians themselves, the musicians’ fans, record labels, talent agencies,

editorial organizations, media entities, radio stations, website operators, and concert and event

planners. Philpot has been very successful in this market.

       18.     Philpot understands that part of being a professional photographer is to market your

works to gain widespread exposure, and that the high use of his photographs has required licensing

agreements and copyright protections.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 5
          Case 2:20-cv-02459-JCJ Document 1 Filed 05/26/20 Page 6 of 11




       19.      Philpot has entered into license agreements with Tom Petty and the Heartbreakers

for his photographs.

       20.      Philpot has also licensed his work to various musicians in exchange for attribution

including, but not limited to, the musicians Kid Rock and Paul Stanley of KISS.

       21.      Further, Philpot has previously licensed several of his photographs through a stock

photography agency called “Corbis” and its affiliate “Splash.”         Philpot received monetary

compensation through Corbis and Splash for licenses for photographs he took of Prince, Madonna,

Fleetwood Mac, and the 2015 Indianapolis 500 Race and Winner.

       22.      Philpot has also been engaged as a photographer by Hoosier Park LLC d/b/a

Hoosier Park Racing & Casino to photograph “meet and greets” between celebrities and fans.

       23.      Philpot’s portfolio and reputation as a premier photographer are critical to his

business. The more his photographs are viewed with proper attribution, the more access he can

obtain to take celebrity photographs, and the more he can command in licensing fees.

C. Philpot Creates the Tom Petty Photograph

       24.      On June 28, 2013, Philpot created a photograph of Tom Petty in Milwaukee,

Wisconsin (the “Tom Petty Photo”). A true and correct copy of the Tom Petty Photo is attached

as Exhibit A.

       25.      The Tom Petty Photo is an original work that Philpot registered with the United

States Copyright Office as part of a collection of photographs on August 14, 2013. The Tom Petty

Photo is registered with the United States Copyright Office under Certificate Number VAu 1-164-

624. A copy of the copyright registration certificate for the Tom Petty Photo is attached as Exhibit

B.

       26.      As the owner of the copyright in the Tom Petty Photo, Philpot has the exclusive

rights to (1) reproduce the Tom Petty Photo in copies, (2) prepare derivative works based on the


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                               PAGE 6
          Case 2:20-cv-02459-JCJ Document 1 Filed 05/26/20 Page 7 of 11




Tom Petty Photo, (3) distribute copies of the Tom Petty Photo to the public by sale or other transfer

of ownership, or by rental, lease, or lending, and (4) display the Tom Petty Photo publicly.

        27.     Philpot first displayed the Tom Petty Photo on September 12, 2013 on the

Wikimedia        website.           The      original      photo      can      be      found       at

http://commons.wikimedia.org/wiki/File:Tom Petty 2013.jpg. A copy of this webpage as it

existed on January 18, 2018 with the Tom Petty Photo is attached as Exhibit C.

D. The Creative Commons License

        28.     A Creative Commons license is a simple, standardized copyright license that

anyone can use to license their work. The copyright holder designates their work as governed by

a Creative Commons license, and anyone may use the work provided they adhere to the terms of

the license.

        29.     In an effort to market his freelance photography practice, Philpot offered the Tom

Petty Photo through Wikimedia for distribution, public display, and public digital performance

under a Creative Commons Attribution-ShareAlike 3.0 Unported Generic license (abbreviated as

“CC BY-SA 3.0”). A copy of the CC BY-SA 3.0 license is attached as Exhibit D.

        30.     This license allows anyone to use the work, provided that they, among other

requirements:

                   a. Include a copy of the Uniform Resource Identifier for the CC BY-SA 3.0;

                   b. Provide attribution to the author of the work; and

                   c. Provide the Uniform Resource Identifier that the licensor specifies to be

                       included with the work.

E. Restrictions on the Tom Petty Photo

        31.     Larry Philpot provided the following description on the Wikimedia website for the

Tom Petty Photo, “Tom Petty strikes a pose in Milwaukee at Summerfest, June 28, 2013.” Philpot


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 PAGE 7
          Case 2:20-cv-02459-JCJ Document 1 Filed 05/26/20 Page 8 of 11




also provided the following attribution requirement: “Credit: Photo by Larry Philpot,

www.soundstagephotography.com.”

F. Futurehealth and Kall Infringe Philpot’s Copyright in the Tom Petty Photo.

       32.     Futurehealth and Kall infringed Philpot’s copyright in the Tom Petty Photo by

publishing, copying, and displaying the Tom Petty Photo on the OpEdNews website at

https://www.opednews.com/articles/The-Sad-Song-of-Political-by-Meryl-Ann-Butler-

Artists_Copyright_Knaan_Music-150912-467.html,

https://www.opednews.com/populum/cachedimages/s_500_opednews_com_0_screen-shot-2015-

09-12-at-6-13-28-pm-png_1820_20150912-117.gif,                                                   and

https://www.opednews.com/populum/attrdetails.php?vid=126209. A copy of these webpages as

they appeared with the Tom Petty Photo is attached as Exhibit E.

       33.     Futurehealth and Kall did not provide attribution to Philpot when it published the

Tom Petty Photo.

       34.     Futurehealth   and   Kall   did   not   list   or     link   to   Philpot’s   website,

soundstagephotography.com when it published the Tom Petty Photo.

       35.     Philpot discovered these infringements on May 29, 2017.

G. The Damage Done

       36.     Defendants Futurehealth and Kall passed off Philpot’s Tom Petty Photo as their

own, ignoring Philpot’s primary requirement under the Creative Commons license to allow

Defendants Futurehealth and Kall to use his copyrighted work—the credit. Philpot has been

deprived of the credit for taking the exceptional Tom Petty Photo.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 8
            Case 2:20-cv-02459-JCJ Document 1 Filed 05/26/20 Page 9 of 11




                                                V.

                                             CLAIMS

A. Count One: Copyright Infringement

        37.     Plaintiff realleges and incorporates the allegations set forth in the preceding

paragraphs as if set forth in full herein.

        38.     Defendants Futurehealth and Kall operated and operate the OpEdNews website.

        39.     Defendants Futurehealth and Kall published, copied, and displayed the Tom Petty

Photo at https://www.opednews.com/articles/The-Sad-Song-of-Political-by-Meryl-Ann-Butler-

Artists_Copyright_Knaan_Music-150912-467.html,

https://www.opednews.com/populum/cachedimages/s_500_opednews_com_0_screen-shot-2015-

09-12-at-6-13-28-pm-png_1820_20150912-117.gif,                                                  and

https://www.opednews.com/populum/attrdetails.php?vid=126209.

        40.     Defendants’ acts are and were performed without the permission, license, or

consent of Plaintiff.

        41.     Defendants acted with willful disregard of the laws protecting Plaintiff’s

copyrights.

        42.     Defendants infringed Plaintiff’s copyrights in the Tom Petty Photo in violation of

17 U.S.C. § 501.

        43.     Plaintiff has sustained and will continue to sustain substantial damage in an amount

not yet fully ascertainable, including but not limited to damage to his business reputation and

goodwill.

        44.     Plaintiff is informed and believes and thereon alleges that the Defendants have

obtained profits recoverable under 17 U.S.C. § 504. Plaintiff will require an accounting from the

Defendants of all monies generated from the Tom Petty Photo.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                               PAGE 9
          Case 2:20-cv-02459-JCJ Document 1 Filed 05/26/20 Page 10 of 11




         45.    In the alternative and at his election, Plaintiff is entitled to seek maximum statutory

damages for each work willfully infringed by Defendants in an amount of $150,000 per work

infringed. In the event that the trier of fact does not find that Defendants willfully infringed

Plaintiff’s copyrights, Plaintiff is entitled to seek maximum statutory damages for each work

infringed by Defendants in an amount of $30,000 per work infringed.

         46.    Plaintiff has suffered and continues to suffer irreparable harm and damage as a

result of the above-described acts. Accordingly, Plaintiff seeks permanent injunctive relief

pursuant to 17 U.S.C. § 502, as well as seizure of the Tom Petty Photo.

         47.    Plaintiff is entitled to recover from the Defendants his attorney’s fees and costs of

suit, pursuant to 17 U.S.C. § 505.

                                                 VI.

                                          JURY DEMAND

         Plaintiff hereby demands a trial by jury on all issues so triable.

                                                 VII.

                                       RELIEF REQUESTED

         WHEREFORE, Plaintiff demands that judgment be entered against Defendants as follows:

         1. Pursuant to 17 U.S.C. § 502, that Defendants, their agents, servants, employees,

representatives, successors and assigns, and all persons, firms, corporations, or other entities in

active concert or participation with Defendants, be permanently enjoined from directly or

indirectly infringing the Plaintiff’s copyrights in any manner, including generally, but not limited

to reproducing, distributing, displaying, performing or making derivatives of any of the Tom Petty

Photo;

         2. Pursuant to 17 U.S.C. § 504, that Defendants be required to pay actual damages and

disgorgement of all profits derived by Defendants from their acts of copyright infringement;


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 PAGE 10
         Case 2:20-cv-02459-JCJ Document 1 Filed 05/26/20 Page 11 of 11




       3. That Defendants be required to perform a complete and full accounting of all profits

generated by Defendants from the Tom Petty Photo;

       4. Pursuant to 17 U.S.C. § 504, that upon Plaintiff’s election, Defendants be required to

pay statutory damages up to $150,000 for each work infringed for their acts of copyright

infringement, and in the event the factfinder determines that Defendants’ infringement was not

willful, that Defendants be required to pay statutory damages up to $30,000 for each work

infringed for their acts of copyright infringement;

       5. Pursuant to 17 U.S.C. § 505, Defendants be required to pay Plaintiff the costs of this

action, prejudgment interest, and reasonable attorney’s fees; and

       6. Plaintiff be granted all other and further relief to which he is entitled.

Dated: May 26, 2020

                                                              Respectfully submitted,

                                                              KLAPROTH LAW PLLC

                                                              /s/ Jesse C. Klaproth
                                                              Jesse C. Klaproth, Esq.
                                                              Pennsylvania State Bar No. 312761
                                                              Klaproth Law PLLC
                                                              1500 Walnut Street, Suite 800
                                                              Philadelphia, Pennsylvania 19102
                                                              Tel: (215) 644-7643
                                                              Fax: (202) 618-4636
                                                              Email: jklaproth@klaprothlaw.com

                                                              HUTCHERSON LAW PLLC
                                                              Saisha P. Chandrasekaran, Esq.
                                                                 (pro hac vice to be filed)
                                                              3400 Oak Grove Avenue, Suite 350
                                                              Dallas, Texas 75204
                                                              Tel: (214) 443-4200
                                                              Fax: (214) 443-4210
                                                              Email: spc@hutchersonlaw.com

                                                              Attorneys for Plaintiff



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                           PAGE 11
